DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to the Arguments/Remarks filed 1/5/21. Claims 1-30 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3, 7, 9-11, 15, 17-21 and 25-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 2 is dependent on claim 1 which requires the limitation of “selecting an actual position of the microphone amongst the at least one potential position as being a closest one or the at least one potential position to a reference point.” This limitation was added in the 8/6/20 claim set. The only disclosure of this in the specification is ¶0154, which reads:
“When only two speakers are used, the actual position of the microphone may be determined by choosing a point located on the circle representing the intersection of a first sphere having its center located at the position of the first speaker and its radius corresponding to the determined distance between the microphone and the first speaker, and a second sphere having its center located at the position of the second speaker and its radius corresponding to the determined distance between the microphone and the second speaker. The actual point of the microphone is then chosen as being the point of the intersection circle that is the closest to a reference point. The reference point may be the average position between the positons of the two speakers. In another example, the actual position of the microphone may be a point randomly chosen on the circle” (emphasis added).
¶0154 specifies that this method for selecting an actual position is used when only two speakers are used. Claim 2 requires the use of three speakers. The specification is not enabling as to how to select an actual position of the microphone as being closest to a reference point when three speakers are used. This is in part because there would be no need to select the closest potential position to a reference point as using three speakers instead of two allows for determining the actual position by trilateration.
	Claim 3 is rejected for depending on claim 2.
	Claim 7 is dependent on claim 1. As mentioned above, claim 1 requires using only two loudspeakers, not three. The specification is not enabling for performing three distances) with only two loudspeakers (i.e. two distances).
	Claim 9 is rejected using the same rationale as claim 2 above in reference to claim 8.
	Claims 10-11 are rejected for depending on claim 9.
	Claim 15 is rejected using the same rationale as claim 7 above.
	Claim 17 is rejected using the same rationale as claim 2 above in reference to claim 16.
		Claims 18-20 are rejected for depending on claim 17.
	Claim 21 is rejected using the same rationale as claim 7 above.
Claim 25 is rejected using the same rationale as claim 2 above in reference to claim 24.
		Claims 26-28, are rejected for depending on claim 25.
		Claim 29 is rejected using the same rationale as claim 21 above.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sibbald et al. (US 5,600,727) hereinafter “Sibbald.”
	As to claim 16, Sibbald discloses a method for determining an actual position of a microphone (Col. 1 lines 3-6, Col. 4 lines 42-43 and Figs. 2-4), comprising: 
emitting a first sound signal via a first speaker positioned at a first speaker position, and a second sound signal via a second speaker positioned at a second speaker position (Col. 2 line 66 – Col. 3 line 3 and Col. lines 37-39, Figs. 2 and 3. First and second pulses output by first loudspeaker 4 and second loudspeaker 2.); 
measuring a first elapsed time between the emission of the first sound signal by the first speaker and a detection of the first sound signal by the microphone, and a second elapsed time between the emission of the second sound signal by the second speaker and a detection of the second sound signal by the microphone (Col. 3 lines 11-22 and 37-39, Figs. 2 and 3. The time difference between the transmission of the pulse by the loudspeaker 4 and the time of arrival of the pulse at each microphone 16, 18, 20 can be determined be the signal processor 30. These transit times are known as the time-of-flight of the transit pulse from the loudspeaker 4 to each microphone 16, 18, 20.” Repeated for loudspeaker 2.); 
determining a first distance between the first speaker position and the microphone using the first elapsed time, and a second distance between the second speaker position and 
determining at least one potential position of the microphone using the first and second distances and the first and second speaker positions (Col. 3 lines 43-53. Circles of propagation around loudspeakers 4 and 2 determined based on distance to microphone 16. Position of microphone 16 must lie at the intersection of both circles. 16 and 16’ are the potential positions.); 
selecting an actual position of the microphone amongst the at least one potential position as being a closest one of the at least one potential position to a reference point (Col. 3 lines 53-60. Position 16 selected as it is closest to the front of dummy head 12, which is the reference point.); and 
outputting the actual position of the microphone (Col. 3 lines 53-60. Position 16 selected as actual position.).
	Sibbald does not expressly disclose a computer implement method.
	However, Sibbald discloses the use of a signal processor, memory store, and a data bus in combination with the loudspeakers and microphones in implementing the method (Col. 3 lines 11-22, Fig. 1). Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that a computer could be used for implementing the processing as using a computer for signal processing is well known in the art.
	As to claim 23, it is rejected under claim 16 with further reference to Sibbald, Col. 3 lines 11-22, Fig. 1. Bus 32 is the communication unit, memory store 28 is the memory, and signal processor 30 is the processing unit.
		
claim 24, Sibbald discloses a system for determining an actual position of a microphone (Fig. 1), comprising: 
emitting a first sound signal via a first speaker positioned at a first speaker position and a second sound signal via a second speaker positioned at a second speaker position (Col. 2 line 66 – Col. 3 line 3 and Col. lines 37-39, Figs. 2 and 3. First and second pulses output by first loudspeaker 4 and second loudspeaker 2.); 
measuring a first elapsed time between the emission of the first sound signal by the first speaker and a detection of the first sound signal by the microphone and a second elapsed time between the emission of the second sound signal by the second speaker and a detection of the second sound signal by the microphone (Col. 3 lines 11-22 and 37-39, Figs. 2 and 3. The time difference between the transmission of the pulse by the loudspeaker 4 and the time of arrival of the pulse at each microphone 16, 18, 20 can be determined be the signal processor 30. These transit times are known as the time-of-flight of the transit pulse from the loudspeaker 4 to each microphone 16, 18, 20.” Repeated for loudspeaker 2.); and 
determining a first distance between the first speaker position and the microphone using the first elapsed time and a second distance between the second speaker position and the microphone using the second elapsed time (Col. 3 lines 23-41. Transit distance calculated from corresponding time-of-flight measurements and the velocity of sound in air at room temperature. Repeated for loudspeaker 2.); and 
determining at least one potential position of the microphone using the first and second distances and the first and second speaker positions (Col. 3 lines 43-53. Circles of propagation around loudspeakers 4 and 2 determined based on distance to microphone 16. Position of microphone 16 must lie at the intersection of both circles. 16 and 16’ are the potential positions.); 

outputting the actual position of the microphone (Col. 3 lines 53-60. Position 16 selected as actual position.).
Sibbald does not expressly disclose separate units.
However, Sibbald discloses using signal processor 30 for providing the sound to the loudspeakers (Col. 2 line 66 – Col. 3 line 4), determining the distance (Col. 3 lines 16-35), and determining the position (Col. 3 lines 42-61). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to replace the single element performing three different functions with three different elements. The same processing is still being done.

Claims 22 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sibbald, as applied to claims 16 and 24 above, in view of Adcock et al. (US 2005/0249360 A1) hereinafter “Adcock.”
As to claim 22, Sibbald does not expressly disclose wherein the at least one potential position is located on a circle representing an intersection between a first sphere and a second sphere, the first sphere having a first center located at the first speaker position and a first radius corresponding to the first distance, and the second sphere having a second center located at the second speaker position and a second radius corresponding to the second distance.
Sibbald in view of Adcock discloses wherein the at least one potential position is located on a circle representing an intersection between a first sphere and a second Adcock, ¶0037-0038 and Fig. 4. 3 dimensions (x,y,z) may be used as well instead of just x,y.).
Sibbald and Adcock are analogous art because they are from the same field of endeavor with respect to determining microphone location.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use 3 dimensions, as taught by Adcock. The motivation would have been to more accurately locate the microphone.
As to claim 30, it is rejected under claim 24 using the same motivation as claim 22 above.

Allowable Subject Matter
Claims 1, 4-6, 8, and 12-14 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412.  The examiner can normally be reached on Monday-Friday, 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES K MOONEY/Primary Examiner, Art Unit 2654